DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 22.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a first locator means… for locating” and “a second locator means… for locating” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “locator means” coupled with functional language “for locating” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) claim 14 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: lateral ridges (18, 24 respectively).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0347085 to Engnell (Engnell).
Concerning claim 1, Engnell discloses a knife for wood chipping, comprising: 
a rectangular main body (1) having a center line (a), and upper and lower surfaces; 
an upwardly extending locator (13) on the upper surface; 
wherein in side profile the main body defines a gull wing shape in which the upper surface slopes downwardly on opposite sides of the locator (at 4) and the lower surface defines a concave surface (11) on opposite sides of the center line and wherein the upper surface and lower surface meet on respective opposite sides of the main body to define first and second knife cutting edges (6).
Concerning claim 12, Engnell discloses the knife is bilaterally symmetrical about the center line (a).
Concerning claim 13, Engnell discloses the knife according to claim 12 in combination with a holder (20) and a clamp (22), wherein each of the holder (20) and the clamp (22) defines surfaces (23 and 25 respectively) that are complementary to at least a portion of the upper and lower surfaces (13 and 16 respectively) of the knife (1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engnell.
Concerning claim 2, Engnell does not disclose the upwardly extending locator is defined by a semi-circular ridge that extends along the center line.  However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Engnell such that the locator (13) instead as a semi-circular shape as such determination would result during routine engineering practices and experimentation.  Further, Applicant has not positively recited any criticality to this shape (see ¶43 of the publication).  Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant (which applicant specifically pointed out in ¶43 that it is not significant).
Concerning claim 3, Engnell discloses a downwardly extending locator (15) on the lower surface.
Concerning claim 4, Engnell discloses the downwardly extending locator (15) extends along the center line (a) but it is not a semi-circular ridge.  As discussed in claim 2 above, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Engnell such that the locator (13) instead as a semi-circular shape as such determination would result during routine engineering practices and experimentation, especially as applicant has provided no criticality to such a shape (see ¶43).
Concerning claim 10, Engnell discloses a downwardly extending locator (14) on the lower surface and along the center line (a).
Concerning claim 11, Engnell does not disclose the downwardly extending locator (15) is a semi-circular ridge.  As discussed in claim 2 above, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Engnell such that the locator (13) instead as a semi-circular shape as such determination would result during routine engineering practices and experimentation, especially as applicant has provided no criticality to such a shape (see ¶43).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engnell in view of U.S. Patent No. 5,904,193 to Kellner (Kellner).
Concerning claim 5, Engnell does not disclose the upper surface on each side of the upwardly extending locator is defined three planer sections.
Kellner discloses a knife (7) comprising a rectangular main body () having a center line (a), and upper and lower surfaces; an upwardly extending locator (25) on the upper surface and the upper surface on each side of the upwardly extending locator is defined by a first planar section (sloped section between 25 and 27), a second planar section (27) adjacent to and outwardly of the first planar section, and a third planar section (33) adjacent to and outwardly of the second planar section.
It would have been obvious to the skilled artisan at the time of the invention to construct the knife of Engnell such that the upper surface on each side of the upwardly extending locator is defined three planer sections as such determination would result during routine engineering practices and experimentation.  Accordingly, the simple substitution of the upper surface of Engnell with that of Kellner will obtain predictable results, a cutting knife, and is therefore obvious and proper combination of the references is made.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the upper surface having adjacent surfaces that each slope downwardly relative to each other.  As seen in Kellner, discussed above, the upper surface has three planer surfaces, two of which slope.  However, these sloping surfaces are not adjacent as flat surface 27 is between these sloping surfaces.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4,669,516 discloses a knife (20) with a differently shaped (triangular) top locator (at 22).  U.S. Patent Application Publication No. 2019/0084180 discloses a knife (1) with a semi-circular bottom locator (17, see figure 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
05/04/2022